

116 HR 6905 IH: Federal Implementation of Recruiting, Staffing, and Triage for COVID–19 Care Delivery Act of 2020
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6905IN THE HOUSE OF REPRESENTATIVESMay 15, 2020Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Ways and Means, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Homeland Security to establish a program for granting lawful permanent resident status to alien health care professionals providing medical services during the COVID–19 emergency, and for other purposes.1.Short titleThis Act may be cited as the Federal Implementation of Recruiting, Staffing, and Triage for COVID–19 Care Delivery Act of 2020 or the FIRST COVID–19 Care Delivery Act of 2020.2.FindingsCongress finds the following:(1)The COVID-19 virus, declared a pandemic by the World Health Organization on January 30, 2020, has stretched the medical resources and challenged the capacity of the health care delivery system in all regions of the United States.(2)The admission of alien health care professionals to strengthen the response and mitigation efforts of the United States during the COVID-19 emergency is in the national security and public health interests of the United States. (3)Attracting and rewarding such qualified alien health care professionals to respond successfully to the COVID-19 emergency by granting them legal permanent residence and eligibility for full citizenship furthers the national interest.3.Lawful permanent resident status through medical service during COVID–19 emergency(a)In generalThe Secretary of Homeland Security shall adjust the status of a covered alien health care professional, and the noncitizen spouse and any noncitizen minor child of such alien, to that of a lawful permanent resident if such individual, and such spouse or child, is not otherwise ineligible for such status under the immigration laws.(b)Waiver of certain eligibility requirementsFor purposes of this section, in determining whether an alien is eligible for status as a lawful permanent resident, the Secretary—(1)shall waive section 245(c)(8) of the Immigration and Nationality Act (8 U.S.C. 1255(c)(8)); (2)shall waive any applicable foreign residency requirement under the immigration laws, including the 2-year foreign residency requirement under section 212(e) of the Immigration and Nationality Act (8 U.S.C. 1182(e)); (3)may not consider any period of unlawful presence—(A)after December 1, 2019, in the case of an alien who was lawfully present as a nonimmigrant under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J)) on December 1, 2019, whose period of authorized stay expired; (B)prior to a grant of temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), in the case of an alien who had such status on December 1, 2019; and(C)prior to a grant of deferred action, in the case of an alien who was, on December 1, 2019, a recipient of deferred action under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled “Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children”, dated June 15, 2012; and(4)may not consider any unlawful entry in the case of an alien who is described under section 5(1)(A)(ii) or (iii). (c)Numerical limitationsNo numerical limitation under the immigration laws, or any other law, shall apply to the number of aliens who may receive a benefit under this section in a fiscal year, and no such alien shall be counted toward any such numerical limitation.4.Authorizing admission of additional alien health care professionals during an emergency period(a)In generalNotwithstanding any other provision of law, an alien seeking admission to the United States to perform services as a physician or nurse, including as a lawful permanent resident or under section 101(a)(15)(H) or (J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)), during an emergency period shall not be subject to or counted toward any otherwise applicable numerical limitation.(b)Return of certain health care professionalsAn alien who had previously been admitted to the United States under section 101(a)(15)(J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) who is described in section 212(e)(iii) of such Act (8 U.S.C. 1182(e)(iii)) may be readmitted to the United States to perform health care services during an emergency period, notwithstanding the two-year foreign residency requirement under such section 212(e)(iii). (c)Waiver of State licensing requirementsA State may waive any applicable licensing requirements for an alien admitted under such section 101(a)(15)(H) or (J) to serve as a nurse or physician during an emergency period. The head of a Federal agency may not impose any otherwise applicable penalty on a State waiving a requirement described in this subsection. 5.No cap on enrollment in CMS medical intern programsNotwithstanding any other provision of law, the Administrator of the Centers for Medicare & Medicaid Services may not impose any otherwise applicable numerical limitation on the number of medical interns (as determined under section 1886(h)(4) of the Social Security Act (42 U.S.C. 1395ww(h)(4))) who may be enrolled in programs receiving funding from the Centers for Medicare & Medicaid Services during an emergency period, and any intern enrolled in such a program during an emergency period in excess of such a numerical limitation shall be exempt from such numerical limitation after the end of such emergency period. 6.DefinitionsIn this Act: (1)Except as otherwise provided, the terms in this Act have the meanings given those terms in the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (2)The term covered alien health care professional means an alien who, on December 1, 2019—(A)(i)was lawfully present as a nonimmigrant under section 101(a)(15)(H) or (J) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(J));(ii)was a recipient of temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a); or(iii)a recipient of deferred action under the Deferred Action for Childhood Arrivals Program of the Secretary of Homeland Security, established pursuant to the memorandum from the Secretary of Homeland Security entitled “Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children”, dated June 15, 2012; and (B)served as a physician or a nurse during an emergency period resulting from the COVID–19 pandemic for a period of not less than one year, except that if the duration of such period is less than one year, the requirement under this paragraph may be fulfilled by serving the remainder of the one-year period beginning on the date that the alien began providing service during such emergency period, by serving in an area or areas designated by the Secretary of Health and Human Services as having a shortage of health care professionals.(3)The term emergency period means—(A)an emergency period as such term is defined in section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)); and(B)the period during which a declaration of public health emergency made by a State is in effect. 